Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the amendments to claims 15, 17, 23, 26, 38 and 39.  The previous 112 rejections are withdrawn.  
The art rejections from the previous office action are maintained and made final.  Applicant’s arguments and affidavit are responded fully below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 15, 22, 23, 38, and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levin (Soviet Union Patent SU912139).
Regarding claim 1 (Previously Presented) Levin discloses a hair brush for styling hair, the brush comprising: 
an array of bristles each extending independently from a base (Figure 2.2 Item 1; see Examiner Annotated Drawing B) to a free end; 
at least some or all of the bristles comprising a first-portion (Figure 2.2, Item 2; see Examiner Annotated Drawing B) which tapers from the base and a second portion (Figure 2.2 Item 3) which extends from the first portion to the free end, wherein the first portion is wider relative to the second portion, and has a non-circular transverse cross-section (Item 2 is nearly rectangular, see Examiner Annotated Drawing A) at its base which gradually transitions to a circular cross section at which it meets the second portion, further wherein at least one of: 

b) when viewed perpendicular to the rows, the width of the first portion of the bristles in one row is, over part of their length, the same or greater than the space between adjacent bristles in an adjacent row so as to partially occlude the space between bristles in an adjacent row (Annotated Figure 2.2); the bristles are sized and arranged so that, in use, the second portion serves to penetrate and divide hair between the bristles and the first portion of the bristles enables tension to be applied to the hair when hair flows between the bristles (Figure 2.4).  

    PNG
    media_image1.png
    418
    504
    media_image1.png
    Greyscale

Examiner Annotated Drawing A – Levin Figure 2.1

    PNG
    media_image2.png
    253
    587
    media_image2.png
    Greyscale

Examiner Annotated Drawing B – Levin Figure 2.2
Regarding claim 4 (Previously Presented) Levin discloses the hair brush as claimed in claim 1 wherein, when viewed in the same direction, the width of the widest part of the first 
Regarding claim 6 (Previously Presented) Levin discloses the hair brush as claimed in claim 1 wherein the length of the bristles having first and second portions is no greater than seven times its maximum width (Figure 2.2, the maximum width to height is approximately a ratio of 3.1).
Regarding claim 15 (Currently Amended) Levin discloses the hair brush as claimed in claim 1 wherein the transverse cross sectional shape of the first portion of the bristles is non-circular over at least part of its length (base Item 2 is elongated in both directions because it is rectangularly shaped), and wherein bristles with the non-circular transverse cross sectional shape Page 3 of 24App. Serial No.: 15/320,147Att'y Docket No: WIL-form an elongate array of bristles formed of long rows (Figure 2.1 along section A-A) and short rows (along b-b), wherein the long axis of the non-circular cross section of the bristles is aligned with the direction of the long row of which it forms a part.
Regarding claim 22 (Previously Presented) Levin discloses the hair brush as claimed in claim I wherein the length of the second portion is no greater than the length of, or twice the length of, the first portion (Figure 2.2, the ratio between the free end to the intersection of first portion and second portion in comparison to the base to the intersection is roughly 1.5).  
Regarding claim 23 (Currently Amended) Levin discloses a hair brush comprising: 
an array of bristles (Figure 2.1 along A-A, Items 2 and 3) wherein each bristle is independent and extends from a base to a free end (Examiner Annotated Drawing B), at least some or all of the bristles having a transverse cross- section with a non-circular shape (Figure 2.1 rectangularly shaped, see Examiner Annotated Drawing A) over some or all of their length and being arranged in two or more spaced apart, offset, rows of bristles (Figure 2.1, 7 rows) having a transverse cross-section with the non-circular shape over some or all of their length wherein at least one of: 

when viewed perpendicular to the rows, the width of the bristles having a transverse cross-section with the non-circular shape over some or all of their length in one row is, over part of their length, the same or greater than the space between adjacent bristles having a transverse cross-section with the non-circular shape over some or all of their length in an adjacent row so as to partially occlude the space between bristles having a transverse cross-section with the non-circular shape over some or all of their length in an adjacent row. 
Regarding claim 38 (Previously Presented) Levin discloses the hair brush as claimed in claim 23 wherein bristles with an elongate cross-section (rectangular base) form an elongate array of bristles formed from generally parallel long rows (along A-A) and generally parallel short rows (along b-b) of bristles wherein a long axis of the elongate cross-section of each bristle is aligned with the direction of the long row of which it forms a part (each section of the elongated cross section has an axis that aligns with the long row and the short row).  
Regarding claim 45 (Previously Presented) Levin discloses the hair brush of claim 23 comprising wherein the centre lines of the rows of bristles having the transverse cross-section with the elongate shape over some or all of their length are spaced apart such that at least part of the bristles having the transverse cross-section with the elongate shape over some or all of their length in one row extends between adjacent bristles having the transverse cross-section with the elongate shape over some or all of their length in the adjacent row; and when viewed perpendicular to the rows, the width of the bristles in one row is, over part of their length, the same or greater than the space between adjacent bristles in the adjacent row so as to partially .

Claims 23, 24, 26, 38-40, and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara (JP2013048781A).
Regarding claim 23 (Currently Amended) Fujiwara discloses a hair brush comprising: 
an array of bristles (Figure 1 Item 10) , wherein each bristle is discrete, and extends from a base (Item 8) to a free end (item 18), at least some or all of the bristles having a transverse cross-section with a non-circular shape over some or all of their length (Figure 5a the cross section is oval) and being arranged in two or more spaced apart, offset, rows  (Examiner Annotated Drawing C, hashed line) of bristles having a transverse cross-section with the non-circular shape over some or all of their length wherein at least one of: Page 4 of 16App. Serial No.: 15/320,147 Att'y Docket No: 
WIL-026205.F RCE US PCTcentre lines of the rows of bristles having a transverse cross-section with the non-circular shape over some or all of their length are spaced apart such that at least part of the bristles having a transverse cross-section with the non-circular shape over some or all of their length in one row extends between adjacent bristles having a transverse cross- section with the non-circular shape over some or all of their length in an adjacent row (Examiner Annotated Drawing C, the rows with hashed lines “Row A” have parallel rows with bristles in between “Row B”); and 
when viewed perpendicular to the rows, the width of the bristles having a transverse cross-section with the non-circular shape over some or all of their length in one row is, over part of their length, the same or greater than the space between adjacent bristles having a transverse cross-section with the non-circular shape over some or all of their length in an adjacent row so as to partially occlude the space between bristles having a transverse cross-section with the non-circular shape over some or all of their length in an adjacent row (Figures 2 and 3 shows how the space is partially occluded).  

    PNG
    media_image3.png
    409
    517
    media_image3.png
    Greyscale

Examiner Annotated Drawing C

    PNG
    media_image4.png
    409
    517
    media_image4.png
    Greyscale

Examiner Annotated Drawing D

Regarding claim 24 (Currently Amended) Fujiwara discloses the hair brush as claimed in claim 23 wherein the non- circular shape of the transverse cross-section of the bristles is oval (Figure 5a).  
Regarding claim 26 (Currently Amended) Fujiwara discloses the hair brush as claimed in claim 23 wherein bases of adjacent bristles having a transverse cross-section with the non-circular shape over some or all of their length in each row are spaced apart by a distance which is less than half the maximum width of the base of the bristles having a transverse cross-section with the non- circular shape over some or all of their length (Figure 3 shows the space being small compared to the width of the bristle).  
Regarding claim 38 (Currently Amended) Fujiwara discloses the hair brush as claimed in claim 23 wherein bristles with the non-circular cross-section form the elongate array of bristles formed from generally parallel long rows and generally parallel short rows of bristles wherein a long axis of the non-circular cross-section of each bristle is aligned with the direction of the long row of which it forms a part (Examiner Annotated Drawing D, the “length” is longer than the “width” and the long axis aligns with the “y” or “length” axis).  
Regarding claim 39 (Currently Amended) Fujiwara discloses a hair brush comprising: an array of bristles (Figure 1 Item 10), wherein each bristle is independent, at least some or all of the bristles having a transverse cross-section with an oval shape (Figure 5a) over some or all of their length and at least some or all of the bristles arranged in two or more spaced apart, offset, rows (Figure 1 shows several rows) wherein at least one of: 
a)_centre lines of the rows are spaced apart such that at least part of the-bristles in one row extends between adjacent bristles in an adjacent row (Examiner Annotated Drawing C, row “b” is offset from row “a”); and 
b)_when viewed perpendicular to the rows, the width of the bristles in one row is, over part of their length, the same or greater than the space between adjacent bristles in an adjacent 
wherein the bristles with the oval shape form an elongate array of bristles formed from generally parallel long rows and generally parallel short rows of bristles; and 
wherein a long axis of the oval cross-section of at least some or all of the bristles with the oval shape over some or all of their length is aligned with the direction of the long row of which it forms a part (Figure 1).  
Regarding claim 40 (Previously Presented) Fujiwara discloses the hair brush according to claim 39 wherein the long axis of the oval cross-section of each bristle is aligned with the direction of the long row of which it forms a part (in Figure 1 the long axis of the bristle is parallel to direction “y”; in Examiner Annotated Drawing D the “length” is greater than the “width” making direction “y” the long side.) 
Regarding claim 45 (Currently Amended) Fujiwara discloses the hair brush of claim 23 comprising wherein the centre lines of the rows of bristles having the transverse cross-section with the non-circular shape over some or all of their length are spaced apart such that at least part of the bristles having the transverse cross-section with the non-circular shape over some or all of their length in one row extends between adjacent bristles having the transverse cross-section with the non-circular shape over some or all of their length in the adjacent row; and when viewed perpendicular to the rows, the width of the bristles in one row is, over part of their length, the same or greater than the space between adjacent bristles in the adjacent row so as to partially occlude the space between bristles having the transverse cross-section with the non-circular shape over some or all of their length in the adjacent row (Figure 3 shows how the bristles in different rows are offset to partially occlude the space).


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Levin (Soviet Union Patent SU912139).
Regarding claim 8 (Previously Presented) Levin discloses the hair brush as claimed in claim 1.  Levin does not explicitly disclose wherein two opposed edges of the first portion of those bristles having first and second portions taper towards each other with a minimum average angle of at least 15 degrees between the opposed edges over the length of the first portion and opposite edges of the second portion taper towards each other with a maximum average angle of 5 degrees between opposed edges over the length of the second portion (Drawings cannot be relied upon, as they are no to scale.  In Examiner Annotated Drawing B, “alpha” is equivalent to 15 degrees; Examiner Annotated Drawing B, “beta” is equivalent to 5 degrees)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the bristles to have a first portion angle of at least 15 degrees.  Doing so would ensure the base is thick and robust enough so the bristles would not break while being combed through long hair (as depicted in Figure 3).
Further, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the second portion of the bristle to have the angle to be less than 5 degrees.  Doing so would adjust the flexibility of the bristle to allow the bristle to deform when encountering a predetermined amount of force [hair].  

Regarding claim 26 (Currently Amended) Levin discloses the hair brush as claimed in claim 23.   Levin does not explicitly state wherein bases of adjacent bristles having a transverse cross-section with the non circular shape over some or all of their length in each row are spaced apart by a distance which is less than half the maximum width of the base of the bristles having a transverse cross-section with the non circular shape over some or all of their length (Drawings cannot be relied upon, as they are no to scale.  In Examiner Annotated Drawing A, it is shown that the spacing between centerlines is approximately half).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the adjacent bristles having a transverse cross-section with the non circular shape over some or all of their length in each row are spaced apart by a distance which is less than half the maximum width of the base of the bristles having a transverse cross-section with the non circular shape over some or all of their length.  Adjusting the spacing would adjust the tension applied to the hair, which would be beneficial depending on curl and hair density.  Such a modification would involve a mere change in the shape of a component (A change in shape is generally recognized as being within the level of ordinary skill in the art; see MPEP 2144.04) and the drawings in Levin teach similar dimensions.

Claims 10, 16, 17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Levin (Soviet Union Patent SU912139) in view of Lange (US Patent 5,771,904).
Regarding claim 10 (Previously Presented) Levin discloses the hair brush as claimed in claim 8.  Levin fails to disclose wherein the angle between the opposed edges of the first portion (Levin discloses a pyramid shaped rectangular first portion).
Lange teaches a bristle configuration wherein the angle between the opposed edges of the first portion (Figure 4 lower part of Item 19) increases from the base (Item 37) of the bristle to the end of the first portion and the opposed edges of the first portion are curved (all edges are rounded and the base to first portion is rounded, and the first to second portion is rounded).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Levin with the curved edges of Lange.  Doing so would allow aid in the consistency of parts which are manufactured by plastic injection molding.
Regarding claim 16 (Previously Presented) Levin discloses the hair brush as claimed in claim 15.  Levin fails to disclose wherein the first portion of the bristles has an oval transverse cross-section over at least part of its length (the base first portion of Levin is rectangularly shaped).
Lange teaches a bristle wherein a first portion of the bristles has an oval transverse cross-section (Figure 4 and 5 Item 19) over at least part of its length (Definition of oval: “having a rounded and slightly elongated outline or shape”).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the base of Levin from rectangular to oval as taught by Lange.  Doing so would allow the hair to guide down to the base of the first portion, which increases friction during brushing, and increases hair styling results (Lange Column 1 Lines 52 Column 2 Line 11).
Regarding claim 17 (Currently Amended) Levin in view of Lange disclose the hair brush as claimed in claim 16 wherein edges of the first portion lying on the long axis of the oval cross-section of a bristle approach each other in a curved path (Lange, Figure 4 the first portion is curved at least at the base) over the length of the first portion from the base of the first portion to an end of the first portion and edges of the first portion lying on a short axis of the oval cross-section of the bristle approach each other in a straight path over the length of the first portion after the first portion, the bristle is straight). 
	
Claims 41 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Levin (Soviet Union Patent SU912139) in view of Nakamura (US Patent Publication 2003/0009838).
Regarding claim 41 (Previously Presented) Levin discloses the hair brush of claim 1.  Levin is silent about a paddle brush.
Nakamura teaches a hair brush comprising a paddle brush (Figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Levin with the details of the handle and brush orientation as taught by Nakamura.  Doing so would bring further detail to how a user would use the brush.
Regarding claim 44 (Previously Presented) Levin discloses the hair brush of claim 1.  Levin is silent about the handle or comprising a round brush.
Nakamura teaches a hair brush comprising a round brush (Figure 2).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Levin with the details of the handle and brush orientation as taught by Nakamura.  Doing so would bring further detail to how a user would use the brush.

Claims 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (JP2013048781A) in view of Nakamura (US Patent Publication 2003/0009838).
Regarding claim 42 (Previously Presented) Fujiwara discloses the hair brush of claim 23.  Fujiwara is silent about the handle or comprising a paddle brush or a round brush.
Nakamura teaches a hair brush comprising a paddle brush (Figure 1) or a round brush (Figure 2).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Fujiwara with the details of the handle and brush 
Regarding claim 43 (Previously Presented) Fujiwara discloses the hair brush of claim 39.  Fujiwara is silent about the handle or comprising a paddle brush or a round brush.
Nakamura teaches a hair brush comprising a paddle brush (Figure 1) or a round brush (Figure 2).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Fujiwara with the details of the handle and brush orientation as taught by Nakamura.  Doing so would bring further detail to how a user would use the brush.

Response to Declaration / Arguments
The declaration under 37 CFR 1.132 filed 9/7/2021 is insufficient to overcome the rejection of claims 1 and 23 based upon 35 USC 102 pertaining to Levin (SU912139) as set forth in the last Office action because:  The Declaration from the Applicant’s consultant is viewed as an opinion piece which aligns with the Applicant’s arguments.  The Examiner recognizes the difference between the reference and the instant application.  The reference of Levin has a corrugated base, making it difficult to discern where the base ends and the bristle begin.  Both the prior art and instant application are most likely formed in a similar manner, by having the base and bristles made in the same injection mold.  The Examiner appreciates the opinion of Julien Hadley, but the declaration is an opinion piece which lacks evidence.  The declaration only contains their opinion and does not disprove the Examiner’s opinion.  
Claim 1 recites the limitation: 
“an array of bristles each extending independently from a base to a free end; 
at least some or all of the bristles comprising a first-portion which tapers from the base and a second portion which extends from the first portion to the free end, wherein the first portion is wider relative to the second portion, and has a non-circular transverse cross-section at its base which gradually transitions to a circular cross section at which it meets the second portion, further wherein at least one of…”
The base can be considered as multiple things because the base has little structure, except a bristle extending from the base.  To distinguish the instant application from the prior art, the base could be further described to have a solid flat top surface in which the bristles were to independently extend.

Applicant's arguments filed 9/7/2021 have been fully considered but they are not persuasive. 
Similar to the response to the declaration, Applicant argues that the corrugated base portion, dashed box C, does not extend independently as it is interconnected.  Although the base is corrugated and interconnected, this corrugated has a vertical aspect to its design which transitions there to a bristle.  This can best be seen in Examiner Annotated Drawing B – Levin Figure 2.2.  Please note that Levin was not applied to claim 39 because claim 39 requires an oval shape which Levin does not have.  
Claim 23 recites the limitation:
“wherein each bristle is independent, and extends from a base to a free end, at least some or all of the bristles having a transverse cross-section with a non- circular shape over some or all of their length and being arranged in two or more spaced apart, offset, rows of bristles having a transverse cross-section with a-the non-circular shape over some or all of their length wherein at least one of…”
The same arguments from above pertaining to the requirements of the base are applicable to claim 23.
Regarding the arguments of Fujiwara. 
Applicant argues that none of the bristles extend between adjacent bristles in an adjacent row.  The Examiner respectfully disagrees with the Applicant.  The first feature in both .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849.  The examiner can normally be reached on Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723